Citation Nr: 0025219	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought on appeal in 
March 1998, and the veteran appealed.  

FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's current bilateral hearing loss 
disability, which was first diagnosed in 1997, and any 
incident of service origin, including the veteran's 
in-service exposure to jet engine noises.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's current tinnitus, which was first 
diagnosed in 1997, and any incident of service origin, 
including the veteran's in-service exposure to jet engine 
noises.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
hearing loss disability and for tinnitus.  In essence, he 
contends that he developed them as a result of being exposed 
to jet engine noise while he worked on the flight line as an 
aircraft mechanic in service.  

In the interest of clarity, the Board will present a joint 
factual background, followed by pertinent law and 
regulations, and then an analysis of each claim.


Factual background

The veteran's DD Form 214 indicates that he was an Air Force 
aircraft mechanic and it indicates that he had been assigned 
to the 4088th Periodic Maintenance Squadron.

On service audiology examination in May 1956, pure tone 
thresholds, in decibels (converted to ISO units), were as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
30
25
25
10
LEFT
25
15
20
20

On service discharge examination in October 1956, the veteran 
did not complain of hearing loss.  Clinically, his ears were 
normal and his hearing was 15/15 in each ear per whispered 
voice testing.  

The veteran filed claims for service connection for 
disabilities other than hearing loss and tinnitus in 
September 1957.  On VA examination in November 1957, the 
veteran's eardrums were intact and he was able to hear 
conversational voice at 20 feet.  Hearing loss disability was 
not diagnosed.

A May 1995 private medical record indicates that the veteran 
denied buzzing of his ears.  A May 1997 private medical 
record indicates that the veteran complained of tinnitus and 
decreased hearing.  The assessment was rule out sensorineural 
hearing loss.  An audiology evaluation was ordered.  On 
private audiology evaluation in June 1997, the veteran 
reported bilateral tinnitus and hearing loss.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
60
65
LEFT
35
30
35
55
65

An August 1997 private medical record assesses tinnitus.

In September 1997, the veteran wrote VA requesting assistance 
in filing a claim for "hearing loss that might have begun 
while I was still on active duty in the Air Force."  In an 
October 1997 letter from the veteran, he stated that he had 
worked on the flight line in service maintaining aircraft and 
as such he was subject to high pitched engine noises.  He 
stated that he not been told of his hearing loss when he was 
in service, and that unbeknownst to him at the time, the 
noises were doing long term damage to his hearing.  

In the veteran's December 1997 VA Form 21-526, Veterans 
Application for Compensation or Pension, he indicated that he 
had had constant buzzing and roaring sounds in his ears on 
and off for the past several years, and that the sounds were 
worse currently.  

An undated private audiometric report (which may have been 
obtained by VA on behalf of the veteran after January 1998) 
indicates that audiometric evaluation of the veteran revealed 
the following pure tone thresholds, in decibels:




HERTZ


500
1000
2000
4000
RIGHT
45
35
30
55
LEFT
40
35
30
30

In a June 1998 letter to his United States Senator, which was 
forwarded to the RO, the veteran in essence stated that 
during a recent hearing test he had been told that exposure 
to jet engine noise during service probably began the 
decrease in his hearing. 

In a letter received from the veteran in March 1999, he 
stated that when he had had his audiogram in May 1956, he had 
already been working with jet engines for three years and 
they decided to give him ear plugs.  He also indicated that a 
hearing loss does not necessarily happen over night, but that 
once some damage is done it can take years to develop fully. 

Pertinent law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  In cases in which sensorineural 
hearing loss is involved, service connection may be granted 
if permanent hearing loss is manifested to a degree of 10 
percent within one year after service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999); Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection for impaired hearing may be established 
only when hearing status as determined by audiometric testing 
meets specified pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385 (1999).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for hearing loss, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Well grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Analysis

Bilateral hearing loss

As noted above, the threshold question with regard to a claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

In this case, there is competent medical evidence of current 
bilateral hearing loss disability, as reflected by the 1997 
audiogram.  Cf. 38 C.F.R. § 3.385, which defines what 
constitutes hearing loss disability for VA purposes.  
Therefore, the first prong of the Caluza well groundedness 
test is satisfied.

There is also arguably evidence of in-service incurrence, as 
reflected by the fact that the veteran served on the flight 
line as an aircraft mechanic and thus was exposed to engine 
noise.  Therefore, the second prong of the Caluza well 
groundedness test is satisfied.  

There is, however, no competent medical evidence of record of 
a nexus between the veteran's currently diagnosed bilateral 
hearing loss and any incident of service origin, including 
the veteran's work as a jet aircraft mechanic.  No medical 
professional has opined that the veteran's hearing loss, 
which was first identified in 1997, when he was 62 years of 
age, is related to his military service over 40 years 
earlier.  As such, the third prong of the Caluza well 
groundedness test, nexus to service, is not met.  

The Board further notes that there is no competent medical 
evidence of record showing that sensorineural hearing loss 
disability was manifested to a degree of 10 percent within 
one year of service discharge.  As discussed above, the 
veteran's hearing loss was first identified over 40 years 
after service.  Moreover, no hearing problem was identified 
during the November 1957 VA examination, which was one year 
after he left service.  

The Board is of course cognizant that the veteran in essence 
contends that he has a bilateral hearing loss disability 
tinnitus which were caused by exposure to loud noises during 
his duties on the flight line as a jet aircraft mechanic in 
service.  The record does not show, however, that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
audiology or ear, nose, and throat medicine in order for his 
lay statements to be considered competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Lay 
persons who have no demonstrated expertise in medical matters 
about which they are opining are not considered competent to 
offer such medical opinions regarding such causation or 
diagnosis, and therefore that evidence does not establish 
that the claims are plausible.  Grottveit v. Brown, 5 Vet. 
App 91, 93 (1993).

The Board further observes that the veteran has stated that a 
health care provider had advised him that exposure to jet 
engine noises had probably caused his hearing loss 
disability.  However, the Court has held that a veteran's 
account of a statement made to him by a competent health care 
provider cannot render a claim well grounded.  This is so, 
the Court has stated, because the connection between what the 
health care provider with the requisite expertise said and 
the layman's account of what that health care provider said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") has held that "[i]n the absence of 
competent medical evidence of . . . a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  So it is in this case.

Tinnitus

The Board's analysis of the veteran's claim of entitlement to 
service connection for tinnitus reaches the same conclusion 
as its analysis of the claim of entitlement to service 
connection for bilateral hearing loss, for the same reasons.  
Accordingly, for the sake of brevity, the Board will dispense 
with repetitions of its discussions of the relevant 
jurisprudence of the Court found above.  

Regarding the claim for service connection for tinnitus, 
there is competent medical evidence of record of tinnitus 
currently, as reflected by the 1997 diagnosis.  There is also 
arguably evidence of service incurrence, as reflected by that 
the veteran served on the flight line as an aircraft 
mechanic.  Therefore, the first two prongs of the Caluza well 
groundedness test are satisfied.  However, there is no 
competent medical evidence of record of a nexus between the 
veteran's currently diagnosed tinnitus, however, which was 
first shown in 1997, and any incident of service origin, 
including the veteran's work as a jet aircraft mechanic in 
close proximity to jet engines on the flight line.  The third 
prong of the Caluza well groundedness test, nexus to service 
is accordingly not met.  The veteran's lay statements do not 
serve to make his claim well grounded.  See Espiritu and 
Grottveit, supra.

In short, for the foregoing reasons and bases, the Board 
concludes that the veteran's claims for entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus are not well grounded.  The benefits sought on 
appeal are accordingly denied.

Additional comments

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a).  VA's obligation to assist 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.
See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court 
has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The Board is not on notice of any other known 
and existing evidence which would render the veteran's claims 
well grounded.  This decision further serves to inform the 
veteran of the type of evidence he must, at a minimum, 
present in order to make his claims well grounded.





ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.  

A well-grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

